Citation Nr: 0001949	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-27 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, on a direct or secondary basis.  

2.  Entitlement to an initial compensable disability rating 
for residuals of a lateral meniscus excision, semilunar 
cartilage, right knee joint, for the appeals period prior to 
August 30, 1996.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a lateral meniscus excision, 
semilunar cartilage, right knee joint, for the appeals period 
from August 30, 1996.  

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to November 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Jackson, Mississippi, 
and Los Angeles, California.  When this matter was last 
before the Board, it was remanded to the RO in Los Angeles, 
California.  The veteran's claims file was subsequently 
transferred on a permanent basis to the Jackson, Mississippi, 
RO.  Following the completion of the requested development, 
the case was returned to the Board and is now ready for 
further appellate review.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has a chronic left knee disorder of service origin or 
a left knee disability that is secondary to service-connected 
residuals of a fracture of the left femur.  

2.  The veteran's original claim for service connection for 
right knee disability was received on May 20, 1993.  

3.  A rating decision in September 1994 granted service 
connection for residuals of lateral meniscus excision, 
semilunar cartilage, right knee joint, and assigned a 
noncompensable rating, effective from May 20, 1993, the date 
of receipt of the claim.  This grant was based on 
verification of this disability through service medical 
records (SMRs).  

4.  The veteran disagreed with the evaluation assigned and 
has continuously prosecuted his claim for increase ever 
since.  

5.  Prior to the VA examination of September 20, 1996, there 
were no current clinical findings regarding the veteran's 
right knee disorder.  

6.  Subsequent to September 20, 1996, the right knee 
disability, residuals of lateral meniscus excision, semilunar 
cartilage, has been manifested by complaints of pain with 
weight bearing, slight, if any impairment of range of motion 
of the knee joint, and some crepitation.  

7.  The veteran's service-connected residuals of fracture of 
the left femur, is manifested by status post closed fracture 
which has healed and is in good position and alignment; left 
hip motion is normal with no arthritic changes; the veteran 
complains of left knee pain with weight bearing, but there is 
full range of motion of the knee joint, with no swelling, 
effusion, retro patellar crepitation nor quadriceps atrophy; 
left hip motion is normal.  The examiner at the recent 
examination noted that he could find no evidence of organic 
pathology to explain the veteran's left knee symptoms.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for a compensable rating for right knee 
disability from May 20, 1993, to August 30, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5259 (1999).  

3.  The criteria for a disability evaluation in excess of 10 
percent for right knee disability from August 30, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5259 
(1999).  

4.  The criteria for a compensable evaluation for the 
residuals of a fracture of the left femur have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
Part 4, 4.7, and DC 5255 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran's original claim for service connection for right 
knee and left femur disabilities was received on May 20, 
1993.  

The SMRs reflect that the veteran was hit by an automobile in 
1961.  He sustained a fracture of the distal third of the 
left femur.  This was surgically corrected.  A 13-mm. 
Kuntscher nail was placed in the femur to facilitate healing.  
An X-ray from 1961 reflects that this nail was 3 cm. from the 
knee joint space.  The service records show that it was 
ultimately removed without difficulty approximately one year 
later.  The appellant also injured his right knee in this 
accident.  The lateral collateral ligament and the anterior 
cruciate ligament of the right knee were repaired with 
excision of lateral meniscus.  

A Report of Contact (VA Form 119) dated in August 1994 
reflects that there was no forwarding address for the veteran 
and that there was no way to notify him for appointments.  

A rating decision in September 1994 granted service 
connection for residuals of right knee lateral meniscus 
excision, semilunar cartilage, and for residuals of fracture 
of the left femur.  Both disabilities were assigned 
noncompensable ratings, effective from the date of receipt of 
the original claim for compensation benefits.  

Post service VA records dated from 1994 through 1996 
essentially show treatment for polysubstance abuse.  X-rays 
of the knees in March 1994, however, were interpreted as 
showing minimal osteoarthritis in the left knee and mild 
osteoarthritis in the right knee with apparent loose bodies 
and synovitis.  

On VA orthopedic examination in September 1996, the veteran 
complained of right knee and left hip pain.  Examination 
revealed no swelling of the joints.  There was a bony 
deformity over the right patella.  There appeared to be no 
subluxation or lateral instability, or nonunion with loose 
motion or malunion of the knees.  

Range of motion testing of the right knee showed extension to 
0 degrees and flexion to 95 degrees; there was no laxity of 
the medial or lateral collateral ligament.  There was 
moderate pain on range of motion examination of the right 
knee.  The left knee reflected extension to 0 degrees and 
flexion to 130 degrees; there was no laxity of the medical or 
lateral collateral ligament.  Left hip flexion was to 100 
degrees with abduction to 30 degrees; adduction to 30 
degrees, external rotation to 40 degrees; internal rotation 
to 30 degrees; and extension to 10 degrees.  There was 
moderate pain on range of motion of the left hip.  

X-rays of the knees were interpreted as showing no evidence 
of acute fracture, dislocation, or joint effusion.  There had 
been no significant change in the number of loose bodies in 
the right knee joint.  There had been interval progression of 
osteoarthritis of the right lateral compartment.  The 
remaining joint spaces were well-maintained.  

The examiner's final diagnoses were interval worsening of the 
right lateral compartment osteoarthritis with mild range of 
motion deficits and moderate pain on range of motion of right 
knee; right knee joint loose bodies without interval change; 
and clinically unremarkable left hip examination with mild 
range of motion deficits and mild pain on range of motion 
examination of the left hip.  

In a November 1996 rating action, the veteran's 
noncompensable rating for his right knee disorder was 
increased to 10 percent based on painful motion with slight 
decrease in range of motion as demonstrated at the September 
1996 examination.  The noncompensable rating in effect for 
residuals of a fracture of the femur was continued.  

At a personal hearing in May 1997, the veteran testified in 
support of his claims.  He said that he had experienced an 
intercurring injury in 1984 when he worked as a postal clerk.  
His knee gave out and he fell.  Hearing (Hrg.) transcript 
(tr.) at 6 & 7.  He now attended the clinic for pain therapy.  
Hrg. tr. at 10.  The pain associated with his injuries was so 
severe that he sometimes could not leave his home.  Tr. at 
11.  

Submitted subsequent to the hearing were VA records from 1996 
and 1997 which essentially show treatment for disorders other 
than those at issue.  

The evidence above was summarized in the Board's February 
1999 remand decision.  At that time, it was determined that 
additional development was warranted in that the record was 
not convincing whether mild osteoarthritis of the left knee 
was present, (it was noted upon X-ray in 1994 but not in 
1996), and, if present, whether it was etiologically related 
to the service-connected left femur disorder.  

The Board also noted that the orthopedic examiner in 1996 
provided internally conflicting findings and conclusions.  In 
the body of the report, he indicated that that the veteran 
exhibited "moderate" pain on range of motion of the right 
knee and left hip.  Under diagnoses, however, he referred to 
left hip pain on motion as "mild."  "Mild" range of motion 
deficits for both joints were also noted.  The Board 
concluded that the report did not contain other objective 
findings supporting the subjective complaints of pain that 
might aid in resolving these conflicts one way or the other.  
Thus, the report was found to be inadequate for rating 
purposes. 

The Board's February 1999 remand, in part, requested that the 
veteran undergo another examination to determine the severity 
of the right and left knee/hip disabilities, and to determine 
the probability that any disability of the left lower 
extremity was causally related to a service-connected 
disability.  Consideration was to be given to 38 C.F.R. 
§§ 4.40 and 4.45 as well as Allen v. Brown, 7 Vet. App. 439, 
448 (1995) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The requested examination was conducted in April 1999.  The 
examiner noted that the veteran's history included being run 
over by a vehicle in the 1960s.  At that time the veteran 
sustained an open fracture of the right knee and a closed 
fracture in the mid portion of the left femur.  The femur was 
fixed with an intramedullary nail which was removed about a 
year later.  Now, the veteran complained of pain in both 
lower extremities with weight bearing.  He had used two 
crutches in the past, but one was stolen and now he ambulated 
on a single crutch, usually in the right upper extremity.  
When he hurt in the right lower extremity, it was in the 
region of the knee.  When he hurt in the left lower extremity 
it began at the traction pin site below the left knee and 
radiated up to the left hip.  Both knees swelled 
intermittently.  The left hip hurt in the region of the 
buttock.  He had a tingling sensation in both knees.   

Upon physical examination, it was noted that he ambulated 
with a crutch under the right arm.  The left lower 
extremities were equal in length.  He had two, short well-
healed scars posterior to the greater trochanter.  He had a 
23 cm. long, well-healed, non-tender scar on the lateral 
aspect of the left thigh.  He had full range of motion in the 
left hip and full left knee extension.  There was no 
swelling, effusion, retro patellar crepitation nor quadriceps 
atrophy.  His ligaments were stable to varus and valgus 
stress and extension.  The anterior drawer test, posterior 
drawer test, and Lachman test were negative.  He was tender 
over his medial joint line.  The right knee showed a 24 cm. 
long, curved, lateral scar.  He had full extension and 150 
degrees of flexion.  He had no swelling or effusion.  He had 
crepitation with flexion and extension of his knee.  He also 
had crepitation when the examiner applied varus stress to the 
knee flexed 30 degrees.  He had some laxity at that point 
also.  He had no laxity of the lateral collateral ligament in 
extension.  He had no laxity of the medial collateral 
ligament to a valgus stress.  His anterior drawer test, 
posterior drawer tests, and Lachman test were negative.  

X-rays of the left hip and femur revealed some hypertrophic 
ossification just proximal to the tip of the greater 
trochanter.  This was usually seen after intramedullary 
railing.  It was of no clinical significance.  There was no 
narrowing of the articular cartilage in the left hip and no 
osteophyte formation to suggest osteoarthritis.  There was a 
healed fracture in the middle third of the left femur.  It 
was healed in good position and alignment.  

X-ray of the left knee revealed a very small area of 
calcified cartilage in the medical corner of the tibial 
plateau.  It was of no clinical significance.  There was no 
narrowing of the articular cartilage, osteophyte formation or 
loose bodies.  

X-ray of the right knee revealed a tiny area of ossification 
in the posterior capsule.  There was no narrowing of the 
articular cartilage, osteophyte formation or deformity of the 
subchondral bone.  A magnetic resonance imaging (MRI) of the 
right knee revealed that the lateral meniscus was not 
present.  There was a small amount of fluid posterior to the 
patella.  The remainder of the study was unremarkable.  

The examiner's impressions were status post open injury of 
the right knee with lateral meniscectomy; minimal 
osteoarthritis of the right knee; status post closed fracture 
of the left femur which had healed in good position and 
alignment; hypertrophic ossification, soft tissues, proximal 
to greater tuberosity of the left femur secondary to the 
insertion of an intramedullary nail.  This was of no clinical 
significance and was no source of disability; and on physical 
examination and X-ray examination, the examiner could find no 
evidence of organic pathology to explain the veteran's 
symptoms in the left knee.  

The examiner commented that the range of motion demonstrated 
in the appellant's right knee, left knee, and left hip were 
normal.  On physical and X-ray examination, there was no 
evidence of osteoarthritis in this left knee.  The examiner 
noted that he could not find X-ray or physical evidence of 
organic pathology in the left knee.  The veteran had had a 
lateral meniscectomy in the right knee and had some residual 
crepitation.  It was noted that while this did not show up on 
X-ray, he suspected that he had very early osteoarthritis in 
the right knee.  There were no arthritic changes in the left 
hip.  There was some hypertrophic bone formation  at the tip 
of the greater trochanter.  This was not symptomatic or the 
source of disability.  

Service Connection 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

Analysis

It is the veteran's primary argument that he has a left knee 
disability which is due directly from injury during service, 
and/or as secondary effect of service-connected right knee or 
left femur disorders.  The veteran's service medical records, 
however, contain no reference to the diagnosis or treatment 
of a chronic left knee disability during service, although 
they do show that the veteran was hit by a car in 1961 and 
sustained a left femur fracture that was surgically 
corrected, and a right knee injury that resulted in excision 
of lateral meniscus.  

Moreover, post service clinical findings are conflicting as 
to whether a current left knee disorder is even present, and 
there is clearly no indication or suggestion that any such 
disorder is related to the veteran's service-connected right 
knee or femur fracture disabilities.  Significantly, the 
April 1999 VA examination that was conducted by an 
appropriate specialist to answer this question was 
essentially negative as it pertains to the left knee.  For 
example, there was nothing of clinical significance shown 
upon X-ray and he exhibited full range of motion of the knee 
joint.  Additionally, there was no swelling, effusion, 
crepitation or atrophy.  Conclusively, the examiner commented 
that there was no evidence of organic pathology to explain 
the veteran's symptoms in the left knee.  

Simply put, there is no competent medical evidence of record 
linking a left knee disability with active service or to a 
service-connected disorder.  Moreover, no actual chronic left 
knee disability has been clinically corroborated.  
Accordingly, the claimant has not met his burden of 
submitting a well grounded claim for direct or secondary 
service connection because he has not satisfied the required 
elements of a well grounded claim.  Specifically, it is not 
evident that a chronic left knee disability exists.  The 
Board has considered the veteran's assertions that such a 
disability exists, and that it is the result of his service-
connected disabilities.  While he is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, he is not competent to link those manifestations 
with any internal and nonvisible disability or the right knee 
or left femur shown on this record.  Espiritu, Grivois, 
Savage, supra.  

Since the veteran has not satisfied the initial requisite for 
a well grounded claim, namely evidence of a current disorder 
that is related to service or a disease or injury of service 
origin, it is incumbent upon the Board to advise him that in 
order to present a well-grounded claim of service connection 
for a left knee disorder, he must submit competent medical 
evidence showing he currently has such a disorder that is 
linked or related to service.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Since a well-
grounded claim has not been submitted, the VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to his claim of service connection for a 
left knee disorder.  38 U.S.C.A. § 5107(a).

Increased Evaluations 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 126 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances, see 38 C.F.R. 4.1; Schafrath, 
supra, but his current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, supra.  

The Board notes that in the instant case, there is no 
indication that there are additional records which have not 
been obtained and which would be pertinent to the present 
claims.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 38 U.S.C.A. § 
5107(a)  .

The applicable rating criteria for the knee and the leg are 
as follows:

Diagnostic Code 5256: Knee, ankylosis of: 

Extremely unfavorable, in flexion at an angle of 45° or 
more.........................60  
In flexion between 20° and 
45°.......................................................... 
.............50  
In flexion between 10° and 
20°.......................................................... 
.............40  
Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30  

Diagnostic Code 5257 Knee, other impairment of:

 Recurrent subluxation or lateral instability:

Severe....................................................... 
......................................................30

Moderate..................................................... 
....................................................20

Slight....................................................... 
........................................................10

Diagnostic Code 5258 Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................ 
.20

Diagnostic Code 5259 Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260 Leg, limitation of flexion of:

Flexion limited to 
15°.......................................................... 
..............................30  Flexion limited to 
30°.......................................................... 
..............................20  Flexion limited to 
45°.......................................................... 
..............................10  Flexion limited to 
60°.......................................................... 
................................0

Diagnostic Code 5261 Leg, limitation of extension of:

Extension limited to 
45°.......................................................... 
..........................50  Extension limited to 
30°.......................................................... 
..........................40  Extension limited to 
20°.......................................................... 
..........................30  Extension limited to 
15°.......................................................... 
..........................20  Extension limited to 
10°.......................................................... 
..........................10  Extension limited to 
5°........................................................... 
.............................0

Diagnostic Code 5262 Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring 
brace..............................................40 
Malunion of: 
   With marked knee or ankle 
disability................................................... 
..........30 
   With moderate knee or ankle 
disability................................................... 
.......20
   With slight knee or ankle 
disability................................................... 
.............10

Diagnostic Code 5263 Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (1998).

Impairment of the femur is evaluated under 38 C.F.R. § 4.71a, 
DC 5255.  Pursuant to this DC, a 10 percent rating 
contemplates impairment of the femur to include a malunion of 
the femur with slight knee or hip disability.  Impairment of 
the femur to include a malunion of the femur with moderate 
knee or hip disability warrants a 20 percent evaluation.  Id.  

Right Knee Disability from May 20, 1993, to September 20, 
1996

The record shows that the veteran's right knee disability was 
initially service-connected based on verification of injury 
during service based as substantiated the service medical 
records.  The initial attempt to schedule the veteran for a 
VA examination was apparently unsuccessful as the record 
suggests that there was some problem in determining the 
veteran's whereabouts.  Records submitted subsequent to the 
1994 rating action which established service connection 
include VA treatment records which essentially pertain to 
treatment for disabilities other than the right knee although 
March 1994 X-ray was interpreted as showing mild 
osteoarthritis of the right knee with loose bodies.  It was 
not until the appellant was examined on September 20, 1996, 
however, that it was known that he complained of right knee 
pain and exhibited some slight limitation of motion.  It 
follows that a 10 percent evaluation is not for assignment 
for the period prior to that date.  (Note: In this case, the 
RO assigned the increased rating of 10 percent from August 
30, 1996.  This date is actually prior to demonstration of 
clinical findings showing increased disability, but as this 
effective date is in the veteran's favor, the Board will not 
concern itself with determining why this date was deemed 
proper.)  

Right Knee Disability from August 30, 1996

In this case, the veteran is currently rated under DC 5259 
which contemplates symptomatic removal of semilunar cartilage 
based on his service-connected residuals of a later meniscus 
excision and complaints of pain and weakness.  His current 10 
percent level of disability is the highest rating available 
under that DC.  Higher ratings are available under other DCs 
for this disability.  For example, recurrent subluxation or 
lateral instability that is at least moderate (DC 5257), 
ankylosis of the knee (DC 5256), nonunion or malunion of the 
tibia and fibula with moderate disability (DC 5262), or 
limitation of motion where flexion is limited to 30 degrees 
(DC 5260) or extension limited to 15 degrees (DC 5261).  

Records subsequent to the November 1996 rating decision which 
assigned an increased rating of 10 percent for right knee 
disability are essentially negative for right knee symptoms 
or treatment until clinical findings were made at the VA 
orthopedic examination in April 1999.  At that time, it was 
noted that the veteran had minimal osteoarthritis of the 
right knee.  This was diagnosed even though the examiner 
noted that osteoarthritis was not demonstrated on X-ray.  
Currently the veteran is not service-connected for arthritis 
in the right knee.  As such the regulations which allow for a 
separate rating for arthritis in addition to his existing 10 
percent evaluation are not for application.  See VAOPGCPREC 
23-97 (July 1, 1997) (Where the medical evidence shows that 
the veteran has arthritis of a joint and where the DC 
applicable to his/her disability is not based upon limitation 
of motion, a separate rating for limitation of motion under 
DC 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.)  In any event, he 
did not show any right knee limitation of motion.  There was 
full extension and 150 degrees of flexion.  See 38 C.F.R. 
§ 4.71a, Plate II (1999).  

In DeLuca, supra, the Court held that 38 C.F.R. §§ 4.40 and 
4.45 were not subsumed in the DCs under which a veteran's 
disabilities are rated.  Therefore, the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the DCs.  Ibid.  Functional loss 
may occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (1999).  The factors 
involved in evaluating, and rating, disability of the joints 
include: weakness; fatigability; incoordination; restricted 
or excess movement of the joint; or, pain on movement.  
38 C.F.R. § 4.45 (1999). These factors do not specifically 
relate to muscle or nerve injuries independently of each 
other, but rather, refer to overall factors, which must be 
considered when rating the veteran's joint injury.  Ibid.  

Although the veteran complains of right knee pain with weight 
bearing, the examiner at the April 1999 examination did not 
note pain on motion testing and range of motion was normal.  
Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
In the absence of any visible evidence of pain on the part of 
the appellant, the Board determines that there is no evidence 
of functional loss due to pain.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

With regard to weakness, the Board notes that the veteran 
uses a crutch for ambulation.  The clinical findings to 
support the need for this aid, however, were not demonstrated 
at the April 1999 examination.  While the veteran was shown 
to have a lateral meniscectomy with some residual 
crepitation, the examiner did not note any residual weakness 
in the right knee and motion was full.  As such, the Board 
finds that the appellant is already compensated for any 
functional impairment due to increased limitation of motion 
for pain under this current 10 percent evaluation under DC 
5259.  See 38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca, supra.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant referral for an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) (1) (1999).  

Residuals of a Fracture of the Left Femur

In the instant case, the Board finds that a compensable 
evaluation is not warranted for a disability of the left 
femur resulting from inservice fracture at any time since 
service connection was assigned upon rating action in 1994.  
While the veteran complained of left hip pain on examination 
in September 1996, objective findings included the fact that 
there was no swelling of joints, and hip range of motion was 
normal.  Additionally, the more recent orthopedic examination 
from April 1999 was also essentially negative for left hip or 
left knee findings to support his left lower extremity 
complaints.  There was normal range of motion in the left hip 
and left knee, and no evidence of osteoarthritis in the left 
knee.  The examiner specifically noted that there was a 
healed fracture which was in good position and alignment, and 
that there was no organic pathology to support the veteran's 
left knee complaints  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
the residuals of a fracture of the left femur.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, DC 5255 (1999).  The 
schedular criteria require malunion of the femur with either 
slight knee or hip disability.  Here, the probative medical 
evidence does not establish malunion of the left femur with 
slight knee or hip disability.  

The Board notes that the provisions of §§ 4.40 and 4.45 in 
relation to complaints of pain are not applicable to an 
evaluation under DC 5255 which is not predicated on range of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left knee disorder is denied.  

An initial compensable disability rating for residuals of a 
lateral meniscus excision, semilunar cartilage, right knee 
joint, prior to August 30, 1996, is denied.  

An initial disability rating in excess of 10 percent for 
residuals of a lateral meniscus excision, semilunar 
cartilage, right knee joint, subsequent to August 19, 1996, 
is denied.  

A current rating in excess of 10 percent for a right knee 
disorder is denied.  

A compensable rating for a left femur disorder is denied.  




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

